Case: 13-14492   Date Filed: 11/02/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14492
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:10-cr-00036-ACC-PRL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SCOTT MICHAEL PATRICK,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 2, 2015)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
               Case: 13-14492     Date Filed: 11/02/2015    Page: 2 of 4


      Scott Michael Patrick appeals his conviction for assault resulting in serious

bodily injury, in violation of 18 U.S.C. § 113(a)(6). The victim, David Moghdam,

was beaten and stabbed by a group of fellow inmates at the Federal Correctional

Complex – Coleman. Patrick concedes that Moghdam suffered a serious bodily

injury during the attack, but he contends that the government did not present

sufficient evidence to prove that he inflicted the serious bodily injury or that the

assault occurred within the territorial jurisdiction of the United States.

      We generally review de novo the sufficiency of the evidence. United States

v. House, 684 F.3d 1173, 1196 (11th Cir. 2012). But “where a defendant

present[s] his case after denial of a motion for judgment of acquittal and then fails

to renew his motion for judgment of acquittal at the end of all of the evidence,” we

review only for a manifest miscarriage of justice. Id. (alteration in original).

Patrick did not renew his motion for a judgment of acquittal at the close of the

defense’s evidence and contrary to his contention, his attempt to reopen the

defense case was no substitute. So we review the sufficiency of the evidence only

for a manifest miscarriage of justice, which occurs where “the evidence on a key

element of the offense is so tenuous that [the] conviction [is] shocking.” Id.

(alterations in original). We view the evidence in the light most favorable to the

government and draw all reasonable inferences and credibility determinations in

favor of the jury verdict. Id.


                                           2
               Case: 13-14492     Date Filed: 11/02/2015   Page: 3 of 4


      Patrick presents a two-part argument challenging the sufficiency of the

evidence that he inflicted a serious bodily injury on Moghdam. He first contends

that he is not responsible for the stab wounds inflicted by another inmate because

he did not have any prior knowledge of a plan to stab Moghdam and the

government did not prove that he aided and abetted the stabbing. His second

contention is that the government did not prove that Moghdam’s non-stabbing

injuries constituted serious bodily injuries.

      There is no manifest miscarriage of justice here. It is undisputed that

Michael Thompson stabbed Moghdam during the fight and that the stab wounds

constituted serious bodily injuries. The only question is whether Patrick aided and

abetted Thompson’s stabbing of Moghdam. A defendant aids and abets a crime

where he “(1) associated himself with the crime, (2) intended to bring it about, and

(3) sought by his actions to make it succeed.” United States v. Beale, 921 F.2d
1412, 1430 (11th Cir. 1991). One of the other inmates who attacked Moghdam

testified that Patrick was aware there was a “hit” on Moghdam before the fight, and

that Patrick’s statements after the fight indicated that he knew someone was going

to stab Moghdam. Video recordings viewed by the jury showed Patrick and

Thompson side by side fighting Moghdam while Thompson did the stabbing. The

jury was entitled to disbelieve Patrick’s testimony that he did not know anyone

would stab Moghdam and count his disbelieved testimony as substantive evidence


                                           3
               Case: 13-14492     Date Filed: 11/02/2015    Page: 4 of 4


that he did know. See United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995)

(“[A] statement by a defendant, if disbelieved by the jury, may be considered as

substantive evidence of the defendant’s guilt . . . . [W]e have said that, when a

defendant chooses to testify, he runs the risk that if disbelieved the jury might

conclude the opposite of his testimony is true.”). It was not a miscarriage of justice

for the jury to conclude, based on the evidence, that Patrick did aid and abet

Thompson’s stabbing of Moghdam.

      Patrick’s final contention is that the government did not present sufficient

evidence to prove that the FCC – Coleman is located in the territorial jurisdiction

of the United States, as required by § 113(a). At trial, however, the parties entered

the following stipulation: “The parties hereby stipulate and agree that the United

States Federal Correctional Complex at Coleman, in Sumter County, Florida,

which includes the United States Penitentiary I, is in the territorial jurisdiction of

the United States.” See United States v. Ross, 131 F.3d 970, 988 (11th Cir. 1997)

(“It is a cardinal rule of appellate review that a party may not challenge as error a

ruling or other trial proceeding invited by that party.”). That is enough.

      AFFIRMED.




                                           4